            Case 1:20-cr-01566-KWR Document 41 Filed 09/15/20 Page 1 of 2




                      IN THE UNITED STATES DISTRICT COURT

                         FOR THE DISTRICT OF NEW MEXICO


UNITED STATES OF AMERICA,

                             Plaintiff,

       vs.                                                      No. 20CR1566 KWR

TIMOTHY CHISCHILLY,

                             Defendant.

                        MOTION TO DETERMINE COUNSEL
                      (FOR RULING BY MAGISTRATE JUDGE)

       COMES NOW the Defendant, Timothy Chischilly, by and through his attorney,

John V. Butcher, Assistant Federal Public Defender and entreats this Court to hold a

hearing to determine whether the Office of the Federal Public Defender should continue to

represent Mr. Chischilly. Mr. Chischilly has requested that new counsel be appointed to

represent him.

       As grounds, Mr. Chischilly states as follows:

       1.        Timothy Chischilly is charged with one (1) count of First Degree Murder,

in violation of 18 U.S.C. §1111.

       2.       Mr. Chischilly has expressed dissatisfaction with defense counsel.

       3.       Defense counsel has attempted to repair the relationship. However, Mr.

Chischilly wants to proceed to trial with a new attorney.

       4.       The Court should inquire of Mr. Chischilly to determine if he wants a new

attorney, and if so, should his request be granted.


                                              1
        Case 1:20-cr-01566-KWR Document 41 Filed 09/15/20 Page 2 of 2




      5.     Pursuant to local rules, defense counsel has contacted Assistant United States

Attorney Allison Jaros, and the government takes no position on the instant motion.

      6.     The instant motion is the first request to determine counsel.

      WHEREFORE, based upon the foregoing, Mr. Chischilly respectfully requests that

this Court hold a hearing to determine if new counsel should be appointed.


                                                Respectfully submitted,

                                                FEDERAL PUBLIC DEFENDER
                                                111 Lomas, NW, Suite 501
                                                Albuquerque, New Mexico 87102
                                                (505) 346-2489



                                                          /s [Electronically filed]
                                                JOHN V. BUTCHER
                                                Assistant Federal Public Defender
                                                john_butcher@fd.org




                                            2
